Citation Nr: 1014394	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted the Veteran's claim for service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective July 23, 2007.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD, but no 
higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records with the claims folder, and he was 
afforded VA examinations in April 2008, October 2008, and 
April 2009.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. Part 4 (2009).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 10 
percent disability rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, occasional panic attacks, 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The Federal Circuit and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  A Global 
Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, the Court has held that a GAF score is only one 
factor in determining a Veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  

Here, the Veteran contends that his PTSD symptoms entitle him 
to a disability rating of at least 30 percent.

The Veteran has been afforded several VA PTSD examinations.  
At his first such examination, conducted in April 2008, he 
was diagnosed with PTSD and assigned a GAF score of 55, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Upon mental 
status examination, his sensorium and communication were 
clear, while his psychomotor activity was within normal 
limits.  His speech was normal in volume and regular in rate 
and rhythm.  His eye contact was poor and his mood was 
irritable.  His affect was constricted and congruent to his 
mood.  He denied any active homicidal or suicidal ideations, 
and there was no evidence of psychosis.  His thought process 
was coherent and goal directed.  He was alert, awake, and 
oriented as to person, place, and time.  His recent and past 
memory was intact, while his intelligence was average and his 
concrete thinking was positive.  Although his insight was 
limited, his judgment was found to be adequate for basic 
needs.  

Subjectively, the Veteran reported sleep difficulty (less 
than 5 hours per night), infrequent nightmares, irritability, 
low frustration tolerance, occasional poor concentration, 
intrusive thoughts of in-service combat experiences, and 
exaggerated startle response.  The severity of these symptoms 
was said to be mild.

The Veteran was afforded his next VA PTSD examination in 
October 2008, at which time he was diagnosed with PTSD and 
assigned a GAF score of 55, indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Upon mental status examination, his general 
appearance was normal and he was well dressed and groomed.  
His sensorium was clear and his behavior was within normal 
limits.  His communication was intact while his speech was 
normal in speed and amount.  His psychomotor activities were 
normal and no involuntary movements were detected.  Although 
his eye contact was reduced, his mood was normal and his 
affect was rich and full ranged.  However, his affect varied 
when discussing his traumatic experiences.  His thought 
processes were linear and his thought content was 
unremarkable.  Suicidal ideation was passing, without intent, 
and with the desire to keep himself safe.  There was no 
evidence of psychosis, and his memory, insight, and judgement 
were adequate.  A cognitive screen was within normal limits.  
The examiner noted that there was no increased PTSD 
symptomatology since the previous examination in April 2008.  

Subjectively, the Veteran described recurrent distressing 
dreams about in in-service experiences, exaggerated startle 
response, decreased interest in significant activities, 
insomnia, anger outbursts, restricted affect, hypervigilance, 
and passing thoughts of suicide without plan or intent.  

The Veteran was afforded his most recent VA PTSD examination 
in April 2009, at which time he was diagnosed with PTSD and 
assigned a GAF score of 55, indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Upon physical examination, the Veteran's 
general appearance was normal and he was well dressed and 
groomed.  His behavior was within normal limits and his 
sensorium was clear.  Communication was intact, and speech 
was normal in speed and amount.  Psychomotor activity was 
normal, while eye contact was normally maintained.  Mood and 
affect were within normal limits.  Thought processes were 
linear and thought content was unremarkable.  He experienced 
passing suicidal ideation without intent.  There was no 
evidence of psychosis, and memory, insight, and judgment were 
adequate.  His cognitive screen was within normal limits.  
The examiner noted that, overall, the Veteran appeared about 
the same as his previous examinations.  

Subjectively, the Veteran reported an incident of violence 
against his spouse in February 2009, a lack of empathy for 
others, racing thoughts, passing thoughts of suicide without 
intent or plan, exaggerated startle response, insomnia, poor 
attention span, hypervigilance, and decreased interest in 
significant activities. 

At no time has the Veteran reported hallucinations, panic 
attacks, obsessive-compulsive symptoms, or paranoia.   

In correspondence dated in June 2008, his spouse described 
disturbances in his sleep, hypervigilance, irritability, and 
anti-social behavior.  

Based on a careful review of the record, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
a disability evaluation of 30 percent is warranted.  In 
reaching this conclusion, the Board points out that the 
medical and lay evidence shows that the Veteran's PTSD was 
manifested by such symptoms as anxiety, suspiciousness, 
chronic sleep impairment, and diminished concentration and 
judgment, resulting in some occupational and social 
impairment.  

The Board further finds, however, that the preponderance of 
the evidence is against a finding of entitlement to an 
evaluation in excess of 30 percent.  Not only do the GAF 
scores show no more than moderate symptoms consistent with a 
30 percent rating, but the evidence reflects that the 
Veteran's PTSD was not manifested by more than slight social 
and industrial impairment.  Indeed, the Veteran indicated 
that he continued to work full-time at a telephone company 
since July 1982, and that he had been married to his spouse 
since 1978.  Nor are there any reports or clinical findings 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; or difficulty in 
understanding complex commands.  Thus the Board finds that 
the Veteran's symptoms overall appear to be in the category 
of mild to moderate.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 30 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his mental disorder results in marked interference with 
employment i.e., beyond that contemplated in the 30 percent 
rating.  The condition is also not shown to warrant frequent, 
or indeed, any periods of hospitalization since the date of 
claim, or to otherwise render impractical the application of 
the regular schedular standards.  In light of the above, the 
Board is not required to remand the appeal to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an increased rating of 30 percent, but no 
higher, for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


